DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 25-30, in the reply filed on August 12, 2021 is acknowledged.
Claim 1 (not claim 25) is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-15 and 31-33, directed to the process of making or using the allowable product, withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 16-24, directed to the invention of a method of forming a device, do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I (claims 1-7) and II (claims 8-15 and 31-33) as set forth in the Office action mailed on June 23, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 2, add --first-- before “lateral direction.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi (US Pub. 2015/0076495; hereinafter “Miyairi”).
Miyairi discloses [Re claim 25] a device, comprising: a vertically oriented pillar 105 over a conductive line 103 (electrode; page 3, paragraph 62; see fig. 1A), the vertically oriented pillar 105 comprising an unetched oxide semiconductor material (page 3, paragraph 62; see fig. 1A);9Serial No. 16/596,117 a gate dielectric material 107 (page 3, paragraph 62) adjacent to the vertically oriented pillar 105 (see fig. 1A); at least one gate electrode 108 (page 3, paragraph 62) adjacent to the gate dielectric material 107 (see fig. 1A); and a conductive contact 106 (electrode; page 3, paragraph 62) over the vertically oriented pillar 105 (see fig. 1A).
Miyairi discloses [Re claim 27] wherein the oxide semiconductor material is continuous and substantially free of openings therein (see figs. 1A and 1C).
Miyairi discloses [Re claim 29] wherein the at least one gate electrode comprises a single gate electrode 108 surrounding around all side surfaces of the vertically oriented pillar 105 (page 3, paragraph[h 62; see fig. 1C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pulugurtha et al. (US Pub. 2015/0243748; hereinafter “Pulugurtha”) in view of Sandhu (US Pub. 2013/0049120).
Pulugurtha discloses [Re claim 25] a device, comprising: a vertically oriented pillar 132 (page 5, paragraph 41) over a conductive line 102a (digit lines; page 9, paragraph 66; see fig. 3);9Serial No. 16/596,117 a gate dielectric material 116 (page 3, paragraph 28) adjacent to the vertically oriented pillar 132 (see fig. 3); at least one gate electrode 118 (page 4, paragraph 30) adjacent to the gate dielectric material 116 (see fig. 3); and a conductive contact 144 (source/drain region with N-type dopant exhibits N-type conductivity; page 7, paragraphs 52 and 53) over the vertically oriented pillar (see fig. 3).
Pulugurtha fails to disclose explicitly wherein the vertically oriented pillar comprising an unetched oxide semiconductor material.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain material for a pillar (channel), as taught by Sandhu, because it would have been to obtain desired electrical characteristics in channel region appropriate for a semiconductor device.
Pulugurtha discloses [Re claim 26] wherein the oxide semiconductor material exhibits at least one opening 138’ (a second filled isolation trenches; page 9, paragraph 66) therein (see fig. 3).
Pulugurtha discloses [Re claim 28] wherein the at least one gate electrode comprises two gate electrodes 118 over two opposing side surfaces of the vertically oriented pillar (two peripheral side surfaces of the pillar 132; see fig. 3).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pulugurtha in view of Sandhu, and further in view of Lee et al. (US Pub. 2011/0287612; hereinafter “Lee”).
Pulugurtha discloses [Re claim 30] an electronic system, comprising: at least one input device 406 (pages 9-10, paragraph 67); at least one output device 408 (pages 9-
Pulugurtha fails to disclose explicitly wherein each pillar comprising at least one oxide semiconductor material, and the pillars wider at an upper portion thereof than at a lower portion thereof.
However, Sandhu discloses a mesa 120 extending above a substrate 50 (page 2, paragraph 27) includes a channel material such as indium gallium zinc oxide (IGZO, an oxide semiconductor material; page 5, paragraph 52) and polycrystalline silicon (page 5, paragraph 52).  Therefore, IGZO and polycrystalline silicon are interchangeable.  And Pulugurtha discloses wherein semiconductive pillars 104 (132) may be formed with polysilicon (page 2, paragraph 21), so based on Sandhu, the semiconductive pillars in Pulugurtha may be formed with IGZO.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain material for a pillar (channel), as taught by Sandhu, because it would have been to obtain desired electrical characteristics in channel region appropriate for a semiconductor device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain shape of a pillar (channel), as taught by Lee, because it would have been to obtain specific electrical characteristics along vertical direction of a channel region appropriate for a semiconductor device.

Allowable Subject Matter
Claims 1-13, 15 and 31-33 are allowed, and claim 14 will be allowed after overcoming the objection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the composite oxide semiconductor material comprising: a first oxide semiconductor material; and a second oxide semiconductor material between portions of the first oxide semiconductor material and comprising a different material composition than the first oxide semiconductor material.
Claim 8 recites forming second trenches in the electrically insulative material and the sacrificial material; filling remaining portions of the second trenches with an electrically insulative material; removing remaining portions of the sacrificial material to form openings; removing remaining portions of the sacrificial material to form openings; and forming composite oxide semiconductor material within the openings, the composite oxide semiconductor material comprising a second oxide semiconductor material between portions of a first oxide semiconductor material, the second oxide 
Claim 31 recites removing the sacrificial material to form an opening; and forming a composite oxide semiconductor material in the opening, forming the composite oxide semiconductor material comprising: forming a first oxide semiconductor material within at least a portion of the opening; and forming a second oxide semiconductor material comprising a different material composition than the first oxide semiconductor material between portions of the first oxide semiconductor material within the opening to form at least one pillar comprising the composite oxide semiconductor material.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7, 9-15, 32 and 33 variously depend from claim 1, 8 or 31, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 17, 2021